Title: From James Madison to Richard Cutts, 6 January 1818
From: Madison, James
To: Cutts, Richard


Dear Sir
Montpellier Jany. 6. 1818
I have not yet found it convenient to ascertain the deficiency in the numbers of Niles’ Register. I can only at present say that I have not recd. a single no. since I left Washington, whence I conclude that those addressed to me have taken some other permanent direction, which will on explanation not deprive me of the claim to have them replaced. I wish however to apply at once for both the nos. falling under this head, and such others, as have casually miscarried, or been lost after coming to hand.
Colo. Bomford has not yet said whether he wants Rifle or pistol Stocks, and how many & on what terms. Be so good as to jog his memory. Eddins is very desirous of being informed on these points, and hopes not only that they will be wanted, but that they will be taken pro tanto, as a commutation for Musket Stocks. He finds that the quantity of timber, and the labor of putting it into the required form much greater than had been calculated. And I think myself that the material will yield less, in this contract than might have been otherwise obtained for it. I am at a loss to conjecture how the Ordnance Dept could have found another Contractor, for such a no. of Stocks on the conditions, that the walnut shd. be from old fields, without nots sap or declining age. I am persuaded that the whole of this County (excepting his fund which is a casual one) could not furnish the supply in question. I am not sure that the whole State cd. much exceed it. Nor do I know where any considerable quantity could be had, except out of the Forests in the new Countries. It is much to be feared that the old field resource relied on by Eddins may fall short; and if it does it will be physically impossible for him to make up the deficiency even if permitted to substitute Forrest Trees. Perhaps the Navy may want pistol Stocks, if the War Dept. does not.
Our Winter has not on the whole been very severe, but it has been a very bad one for the Wheat fields, which have suffered greatly, especially where seeded late, from frosts succeeding rain. At present the ground experiences a healing influence, from a snow 3 or 4 inches deep. As I hear nothing about the plow, I conclude that Mr. Hunt is not likely to make amends soon for past disappointments. Permit me to remind you of my request as to Mr. M. L. Davis?
What is the personal and other character of Mr. Jacob Gideon who is about a new Edition of the Federalist? Mrs. M. writes to Mrs. C. I refer to her for all &c &c &c. Yrs. affy.
Js. Madison
